 1

 2

 3

 4                             UNITED STATES DISTRICT COURT
 5                                   DISTRICT OF NEVADA
 6                                               ***
 7   ROSALYN LOPEZ,                                        Case No. 2:17-cv-00442-MMD-PAL
 8                                      Plaintiffs,                   ORDER
           v.
 9
     XL, INC.
10
                                      Defendant.
11

12         Based on the scheduling needs of the court,

13         IT IS ORDERED that:

14         1.     The Settlement Conference currently scheduled for January 24, 2019 at 1:30 p.m.

15                before the undersigned, is VACATED and CONTINUED to 9:30 a.m. February
                  14, 2019, in Chambers, Room 3071, of the Lloyd D. George United States
16
                  Courthouse, 333 Las Vegas Boulevard South, Las Vegas, Nevada.
17
           2.     The deadline for chambers to receive the confidential settlement conference
18
                  statements, currently due January 17, 2019, is VACATED and CONTINUED to
19
                  be received not later than 4:00 p.m., February 7, 2019.
20
           3.     All other instructions contained in the Order Scheduling Settlement Conference
21
                  (ECF No. 53) shall remain in effect.
22
          DATED this 4th day of December, 2018.
23

24

25                                                        PEGGY A. LEEN
                                                          UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                      1
